Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites: “positioning the protective plate comprises positioning the protective plate against one of an inner surface of the cover and an inner surface of the cover”. It should be “the housing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7- 10, 15, 16, 18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,901,630 to Kilmer.
In Reference to Claim 1
Kilmer discloses a pendulum pump, comprising: a housing (Fig. 2, 20); a cover (Fig. 2, 22) positioned on the housing and forming a cavity therebetween; an inner rotor (Fig. 2, 28) and an outer rotor (Fig. 2, 30) 
In Reference to Claim 3
Kilmer discloses the at least one surface is one of an inner surface of the cover (Fig. 2, 22) and an inner surface of the housing (Fig. 2, 20).
In Reference to Claim 7
Kilmer discloses the surface is a single planar surface (Fig. 2, annotated by the examiner) and the protective plate (Fig. 2, 24) is positioned against the single planar surface.
In Reference to Claim 8
Kilmer discloses the protective plate extends to an inner profile of one of the housing and the cover (As showed in Fig. 2, the protective plate fit the inner surface of the housing).
In Reference to Claim 9
Kilmer discloses a method of fabricating a pendulum pump, comprising: positioning a cover (Fig. 2, 22) on a housing (Fig. 2, 20) and forming a cavity therebetween; positioning an inner rotor (Fig. 2, 28) and an outer rotor (Fig. 2, 30) within the cavity; connecting the inner rotor to the outer rotor via a plurality of pendulums (Fig. 3, 72); mounting the pendulums to the outer rotor in an articulated manner such that a rotational eccentricity (As showed in Fig. 3) can be imparted between the inner rotor and the outer rotor to control a flow rate of the pendulum pump; and positioning a protective plate (Fig. 2, 24) within the cavity and stationarily against a surface of one of the housing and the cover.
In Reference to Claim 10

In Reference to Claim 15
Kilmer discloses the surface is a single planar surface (Fig. 2, annotated by the examiner) and the protective plate (Fig. 2, 24) is positioned against the single planar surface.
In Reference to Claim 16
Kilmer discloses a method of refurbishing a pendulum pump, comprising: disassembling a cover (Fig. 2, 22), a housing (Fig. 2, 20), an inner rotor (Fig. 2, 28), an outer rotor (Fig. 2, 30), and a plurality of pendulums (Fig. 2, 70) of a pendulum pump; 4Application No. 16/290,151Docket No.: 65339-0057 Amendment dated January 25, 2021 (January Reply to Office Action of October 23, 2020 positioning the cover (Fig. 2, 22) on the housing (Fig. 2, 20) and forming a cavity therebetween; positioning the inner rotor (Fig. 2, 28) and the outer rotor (Fig. 2, 30) within the cavity; connecting the inner rotor (Fig. 2, 28) to the outer rotor (Fig. 2, 30) via the plurality of pendulums (Fig. 2, 70); mounting the pendulums to the outer rotor (Fig. 2, 30) in an articulated manner such that a rotational eccentricity (As showed in Fig. 2) can be imparted between the inner rotor and the outer rotor to control a flow rate of the pendulum pump; and positioning a protective plate (Fig. 2, 24) within the cavity so that it is stationary against a surface of one of the housing and the cover.
In Reference to Claim 18
Kilmer discloses positioning the protective plate (Fig. 2, 24) comprises positioning the protective plate against one of an inner surface of the cover (Fig. 2, 22) and an inner surface of the cover.
In Reference to Claims 21
Kilmer discloses the protective plate (Fig. 6, 24) includes cutout (Fig. 6, 120) regions that match with protruding regions of the housing or the cover.
In Reference to Claims 22 and 23
.

    PNG
    media_image1.png
    636
    511
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilmer in view of US Patent Publication 2009/0047141 to Yamamuro et al (Yamamuro).
In Reference to Claim 5, 13, and 20
Kilmer discloses the side plate (Fig. 2, 24)
Kilmer does not teach the material of the side plate.
Yamamuro teaches the plate is made of steel (Paragraph 31)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kilmer to incorporate teachings from Yamamuro. Doing so, would result in steel plate being used as the side plate in the invention of Kilmer to form the pumping chamber, since Yamamuro teaches a method of preventing seizure between a pressure plate and a rotating rotor (Paragraph 31 of Yamamuro).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kilmer in view of US Patent Publication 2010/0266434 to Beez et al (Beez)
In Reference to Claims 6 and 14
Kilmer discloses the pump housing with the cover.
Kilmer does not teach the material of the housing.
Beez teaches the housing of the casing being manufactured of aluminum casting (Paragraph 5).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kilmer to incorporate teachings from Beez. Doing so, would result in the housing of Kilmer being made of aluminum, since Beez teaches a method of reducing manufacturing cost (Paragraph 7).
Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kilmer.
In Reference to Claims 4, 12, and 19
Kilmer discloses another protective plate (Fig. 2, 32) positioned within the cavity 
.
Response to Arguments
Applicant's arguments filed on 1/25/2021 have been fully considered but they are not persuasive. 
The amended specification is acceptable.  The objection to the specification has been withdrawn.
Starting on Page 7, the Applicant argues the USC 102(a)(1) claim rejection mailed on 10/23/2020.  The argument is true.  However, it is based on the amended claims and the argument is moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/18/2021